Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Toyota Motor Corp. (JP2018-52661) shows a bolt supply device that aligns bolts in a bolt take out portion that includes a slide plate with a groove porting having a width that allows passing of the screw portion of the bolt and prevents passing of the flange portion as required by the independent claim.  However, the groove does not have a first groove configured such that an angle formed between a line extending in an up-down direction along the slide plate and the first groove is a first angle and a second groove connected to a lower end of the first groove and configured such that an angle formed between the line extending in the up-down direction along the slide plate and the second groove is a second angle smaller than the first angle as required by the independent claim. Additionally, Owczarek shows a chute with a zigzag formation so that it have first and second portions with angles formed between a line extending in an up-down direction.  While Owczarek teaches that this formation advantageously slows the articles moving through the chute so that it would have been obvious to one of ordinary skill in the art at the time of the invention to form the groove in the slide plate of Toyota in such fashion, the first and second grooves of the chute of Owczarek are not configured such that that an angle formed between the line extending in the up-down direction along the slide plate and the second groove is a second angle smaller than the first angle as .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARK A DEUBLE/Primary Examiner, Art Unit 3651